Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
IN RE:  AGUSTIN SANCHEZ,                          )                             No. 08-05-00382-CR
)
                                                Relator.                )                  AN ORIGINAL PROCEEDING 
)
)               IN MANDAMUS
)

O P I N I O N

            Relator seeks a writ of mandamus to compel the trial court to respond to his motion to
withdraw counsel.  Relator has not provided a copy of the motion.  To obtain mandamus relief in a
criminal matter, the relator must establish:  (1) the act sought to be compelled is ministerial, and (2)
there is no adequate remedy at law.  Dickens v. Court of Appeals for Second Supreme Judicial
District of Texas, 727 S.W.2d 542, 548 (Tex.Crim.App. 1987).  Based on the record before us, we
are unable to conclude that Relator is entitled to the relief requested.  Accordingly, the petition for
writ of mandamus is denied.

February 9, 2006                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)